Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott MacDonald petitions for a writ of mandamus, alleging the district court has unduly delayed granting his writ of habeas corpus. See MacDonald v. Moose, 710 F.3d 154 (4th Cir.), cert. denied, — U.S. -, 134 S.Ct. 200, 187 L.Ed.2d 45 (2013). He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court granted the writ of habeas corpus on August 7, 2014. Accordingly, because the district court has acted, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and we deny MacDonald’s motions to supplement his petition and for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.